Citation Nr: 1024126	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-27 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the character of the appellant's discharge for 
his service from October 13, 1970, to March 23, 1976, is a 
bar to VA benefits based on that period of service.

2.  Entitlement to service connection for bilateral hearing 
loss, including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to a disability rating greater than 
20 percent for diabetes mellitus.

4.  Entitlement to a disability rating greater than 
50 percent prior to January 1, 2010, for peripheral 
neuropathy of the right upper extremity.

5.  Entitlement to a disability rating greater than 
10 percent after January 1, 2010, for peripheral neuropathy 
of the right upper extremity.

6.  Whether a rating reduction from 50 percent to 10 percent 
effective January 1, 2010, for peripheral neuropathy of the 
of the right upper extremity was warranted.

7.  Entitlement to a disability rating greater than 
40 percent prior to January 1, 2010, for peripheral 
neuropathy of the left upper extremity.

8.  Entitlement to a disability rating greater than 
10 percent after January 1, 2010, for peripheral neuropathy 
of the left upper extremity.

9.  Whether a rating reduction from 40 percent to 10 percent 
effective January 1, 2010, for peripheral neuropathy of the 
of the left upper extremity was warranted.

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to 
September 1969.  He was honorably discharged for this period 
of active service.  He then enlisted for a three-year term on 
October 13, 1970, and was discharged on September 19, 1971.  
He immediately re-enlisted on September 20, 1971, and was 
discharged under other than honorable conditions on March 23, 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 administrative decision in 
which the RO determined that the Veteran's period of service 
from October 13, 1970, to March 23, 1976, was a bar to VA 
benefits for that period of service because of his other than 
honorable discharge.  This matter also is on appeal of a June 
2003 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, in which 
the RO denied the Veteran's claim of service connection for 
bilateral hearing loss.  The Veteran disagreed with the 
denial of his service connection claim for bilateral hearing 
loss in July 2003.  He perfected a timely appeal in September 
2003.

In August 2004, the Board found that July 2003 correspondence 
from the Veteran reflected disagreement with the May 2003 
administrative decision concerning the character of his 
discharge from active service for the period of service from 
October 13, 1970, to March 23, 1976 ("character of discharge 
claim").  The Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC for 
issuance of a Statement of the Case (SOC) on the Veteran's 
character of discharge claim and other additional 
development.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
A review of the claims file shows that there has been 
substantial compliance with the Board's remand directives.

The RO promulgated an SOC on the Veteran's character of 
discharge claim in May 2005.  He subsequently submitted a VA 
Form 9 in which he checked the box marked "I want to appeal 
all of the issues."  The Board finds that he perfected a 
timely appeal on his character of discharge claim.

This matter also is on appeal of an August 2007 rating 
decision in which the RO denied the Veteran's claims for a 
disability rating greater than 20 percent for diabetes 
mellitus and entitlement to a TDIU.  A Travel Board hearing 
was held at the RO before the undersigned Acting Veterans Law 
Judge in January 2009, and a transcript of that hearing has 
been associated with the record on appeal.

In an April 2009 rating decision, the RO proposed to reduce 
the ratings assigned for the Veteran's service-connected 
peripheral neuropathy of the right upper extremity from 
50 percent to 10 percent and for his service-connected 
peripheral neuropathy of the left upper extremity from 
40 percent to 10 percent.  The reduced ratings were proposed 
to be effective January 1, 2010.  The RO implemented these 
reductions in an October 2009 rating decision.

In a March 2010 rating decision, the RO granted the Veteran's 
TDIU claim effective January 1, 2010.

The issues of entitlement to disability ratings greater than 
10 percent for peripheral neuropathy of the right upper 
extremity and for peripheral neuropathy of the left upper 
extremity after January 1, 2010, greater than 20 percent for 
diabetes mellitus, and entitlement to service connection for 
bilateral hearing loss, including as secondary to service-
connected diabetes mellitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The appellant's service personnel records indicate that 
he had at least three periods of being absent without leave 
(AWOL) for a total of 1,251 days during his active service 
between October 13, 1970 and March 23, 1976.

2.  The appellant was classified as a deserter on October 24, 
1975, and received an other than honorable discharge from 
active service for desertion on March 23, 1976.

3.  There is no evidence that the appellant was insane at the 
time of the offenses that resulted in his other than 
honorable discharge.

4.  The appellant's other than honorable discharge from 
active service precludes an award of service connection for 
any disability for the period of active service between 
October 13, 1970, and March 23, 1976.

5.  In October 2006, the RO granted service connection for 
peripheral neuropathy of the right upper extremity and for 
peripheral neuropathy of the left upper extremity, assigning 
a 10 percent rating for each upper extremity effective 
May 20, 2005.

6.  In June 2008, the RO assigned a 50 percent rating for 
service-connected peripheral neuropathy of the right upper 
extremity effective November 8, 2007, and a 40 percent rating 
for service-connected peripheral neuropathy of the left upper 
extremity effective November 8, 2007.

7.  In October 2009, the RO properly reduced the ratings 
assigned for service-connected peripheral neuropathy of the 
right upper extremity from 50 percent to 10 percent effective 
January 1, 2010, and for service-connected peripheral 
neuropathy of the left upper extremity from 40 percent to 
10 percent effective January 1, 2010.

8.  Prior to January 1, 2010, the Veteran's peripheral 
neuropathy of the bilateral upper extremities was manifested 
by, at worst, severe incomplete paralysis of the median nerve 
in each of his upper extremities.

9.  In a rating decision dated on March 26, 2010, and issued 
to the Veteran and his service representative on April 1, 
2010, prior to the promulgation of a decision in the appeal, 
the RO granted the Veteran's TDIU claim.


CONCLUSIONS OF LAW

1.  The character of the appellant's other than honorable 
discharge from active service for his service from October 
13, 1970, to March 23, 1976, is a bar to VA benefits based on 
that period of service.  38 U.S.C.A. §§ 101(2), 101(18), 
5103, 5103A, 5107, 5303 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.12, 3.354 (2009).

2.  The criteria for a disability rating greater than 
50 percent prior to January 1, 2010, for peripheral 
neuropathy of the right upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, DC 8599-8515 (2009).

3.  The rating reduction from 50 percent to 10 percent 
effective January 1, 2010, for peripheral neuropathy of the 
right upper extremity was proper.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5112(b)(6) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.103(b), 3.105(e), 4.1, 4.2, 4.7, 4.124a, DC 8599-8515 
(2009).

4.  The criteria for a disability rating greater than 
40 percent prior to January 1, 2010, for peripheral 
neuropathy of the left upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, DC 8599-8515 (2009).

5.  The rating reduction from 40 percent to 10 percent 
effective January 1, 2010, for peripheral neuropathy of the 
left upper extremity was proper.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5112(b)(6) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.103(b), 3.105(e), 4.1, 4.2, 4.7, 4.124a, DC 8599-8515 
(2009).

6.  The criteria for dismissal of a substantive appeal have 
been met with respect to the issue of entitlement to a TDIU.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in January and September 2004, June 2005, 
May and December 2007, and in December 2008, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit evidence showing that the rating reductions should 
not occur and/or that his service-connected peripheral 
neuropathy in the lower extremities had not improved.  The 
Veteran also was informed of when and where to send the 
evidence.  Additional notice of the five elements of a 
service-connection claim was provided in March 2006, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  After consideration of the contents of 
these letters, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
supports a finding that the Veteran's other than honorable 
discharge for his period of active service from October 13, 
1970, to March 23, 1976, precludes an award of VA 
compensation for that time period.  The evidence also 
demonstrates that the rating reductions for peripheral 
neuropathy in the Veteran's lower extremities were proper and 
he is not entitled to increased ratings for these 
disabilities prior to January 1, 2010.  Thus, any failure to 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim. See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the VCAA 
notice on some of the claims was after the initial 
adjudication but that error has been cured by a 
readjudication in a SOC or SSOC after corrective notice was 
provided.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  The Board notes that, when he 
perfected a timely appeal in February 2010 on his rating 
reduction and increased rating claims for peripheral 
neuropathy of both upper extremities, the Veteran 
specifically declined the opportunity for a Board hearing on 
these claims.  The Board also notes that, although the 
Veteran requested a Board hearing on his character of 
discharge claim, neither the Veteran nor his service 
representative raised this issue when his Travel Board 
hearing was held in January 2009.  The Board observes that no 
recent evidence or argument has been submitted in support of 
the character of discharge claim.  Because the Veteran has 
received notice and opportunity to be heard, the Board 
concludes that his hearing request has been satisfied.  See 
38 C.F.R. § 20.704 (2009).  It appears that all known and 
available records relevant to the issues the Board will 
decide on the merits have been obtained and associated with 
the Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the 
Veteran has been provided with examinations which address the 
nature and severity of his service-connected peripheral 
neuropathy of the bilateral upper extremities prior to 
January 1, 2010, additional examinations are not required for 
these claims.  The Board also finds that examinations are not 
required with respect to the character of discharge claim.  
In summary, VA has done everything reasonably possible to 
notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

Character of Discharge claim

The appellant contends that the character of his discharge 
for his service from October 13, 1970, to March 23, 1976, is 
not a bar to VA benefits based on that period of service.  
The Veteran contends that he served honorably from 
October 13, 1970, to September 19, 1971, and received an 
honorable discharge for this period of service.  He also 
contends that, during his third and final tour of duty, the 
U.S. Army failed to pay him properly so he had to go AWOL 
from service in order to earn enough money to feed his young 
family.  He contends further that, when he returned from his 
period of AWOL, he was forced to obtain a discharge but was 
not told that it would be an other than honorable discharge.

The term "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2009).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2009).  

A discharge or release from service under specified 
conditions is a bar to the payment of VA benefits unless it 
is found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2009).  Benefits are not payable where the claimant 
received an other than honorable discharge as a result of 
willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4) 
(2009); see also 38 U.S.C.A. § 5303 (West 2002 & Supp. 2009).  
Benefits also are not payable where the claimant was 
discharged as a deserter.  38 C.F.R. § 3.12(c)(4) (2009).  
Benefits further are not payable where the claimant is 
discharged under other than honorable conditions as a result 
of being AWOL for continuous period of 180 days unless there 
are compelling circumstances to warrant the claimant's 
prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6) 
(2009).

Under 38 C.F.R. § 3.354(a), an insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  Section 
3.354(b) provides that, when a rating agency is concerned 
with determining whether a appellant was insane at the time 
he committed an offense leading to his court-martial, 
discharge or resignation (38 U.S.C.A. § 5303(b)), it will 
base its decision on all the evidence procurable relating to 
the period involved, and apply the definition in paragraph 
(a) of 38 C.F.R. § 3.354.  38 C.F.R. § 3.354 (2009).

The Board finds that the preponderance of the evidence 
supports a finding that the character of the Veteran's other 
than honorable discharge for his period of continuous active 
service from October 13, 1970, to March 23, 1976, is a bar to 
VA benefits for this period of service.  The Veteran's 
available service personnel records show that he was AWOL 
from June 12, 1972, to July 17, 1972, from August 11, 1972, 
to October 18, 1972, and from October 24, 1972, to 
November 18, 1975.  The Veteran was dropped from the rolls on 
October 24, 1975, as a deserter.  According to the Veteran's 
DA Form 20, he had a total of 1,220 days lost due to being 
AWOL.  A review of the Veteran's DD Form 214's for each 
period of active service shows that he received an honorable 
discharge for his period of active service from February 9, 
1968, to September 13, 1969.  The Veteran also received an 
honorable discharge for his period of active service from 
October 13, 1970, to September 19, 1971, when he immediately 
re-enlisted for another 3-year tour.  The Veteran received a 
discharge under other than honorable conditions for his 
period of active service from September 20, 1971, to 
March 23, 1976.  The Board finds that the Veteran had 
continuous active service from October 13, 1970, to March 23, 
1976.  It was noted that the Veteran had lost 1,220 days due 
to being AWOL and had requested a copy of his DD Form 214 
from his final period of service.  The Veteran's service 
personnel records also show that, when he went AWOL on 
October 24, 1972, he was classified as an "escape risk - 
previous absentee."  When he was discharged from active 
service for desertion, the Veteran was reduced in rank to 
Private and issued an undesirable discharge certificate.  
These records also indicate that the Veteran was charged with 
violating Article 86 of the Uniform Code of Military Justice 
(UCMJ) for being AWOL from July 10, 1972, to October 19, 
1972, and from October 24, 1972, to November 19, 1975.  

An "AWOL Returnee Information Sheet" indicates that the 
Veteran surrendered to military authorities on November 19, 
1975.  It was noted that the Veteran had been AWOL for 1,119 
during his most recent period of being AWOL and, combined 
with prior periods of being AWOL, the Veteran had a total of 
1,251 days of being AWOL.  The Veteran's preferred 
disposition upon returning from AWOL was discharge from 
service because he stated that he had "been out too long."  
He also stated that he had gone AWOL because he had lost his 
house and car and "almost lost [his] wife."  He stated 
further that he had returned from going AWOL because his 
"bills [were] all paid up" and he wanted to "get it over 
with."  

The Veteran signed a "Request for Discharge for the Good of 
the Service" which was included in his service personnel 
records.  (Unfortunately, there is no date on this form.)  
This request indicates that the Veteran voluntarily requested 
discharge from active service because charges had been 
preferred against him under the UCMJ which authorized the 
imposition of a bad conduct or other than honorable 
discharge.  This discharge request also indicates that the 
Veteran was aware that he was guilty of the charge(s) against 
him and he had no desire to perform further military service.  
The Veteran stated that he had consulted with legal counsel 
who had advised him of his rights under the UCMJ.  The 
Veteran also indicated that he understood that, if his 
request for discharge was accepted, he might be discharged 
under other than honorable conditions and furnished an 
undesirable discharge certificate.  He acknowledged that an 
other than honorable discharge could make him ineligible for 
VA benefits.  

The Board notes that the Veteran does not contend, and the 
evidence does not show, that he was insane at the time that 
he was AWOL during his continuous period of active service 
from October 13, 1970, to March 23, 1976.  For example, there 
is no indication in his service treatment records that he was 
treated for insanity or other psychiatric disability at any 
time during active service.  The Board observes that no 
medical professional has concluded that at the time of the 
Veteran's multiple periods of going AWOL: (1) the appellant 
had a more or less prolonged deviation from his normal method 
of behavior; or (2) the appellant interfered with the peace 
of society; or (3) the appellant had so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resided such as to satisfy the 
requirements for insanity under 38 C.F.R. § 3.354(a).  It is 
noted further that the burden is on the appellant to submit 
competent medical evidence that he was insane at the time of 
his offenses. Stringham v. Brown, 8 Vet. App. 445, 449 
(1995).  No such evidence has been identified or submitted by 
the Veteran.

There also is no indication in the Veteran's service 
personnel records that he had reported that he was suffering 
from insanity at any time during or after he went AWOL.  The 
Board notes in this regard that the Veteran went AWOL on 
3 separate occasions during his period of continuous active 
service from October 13, 1970, to March 23, 1976.  The 
Veteran reported at the time that he surrendered to military 
authorities in November 1975 after his longest period of 
being AWOL that he had gone AWOL essentially for reasons of 
economic hardship and not because he was suffering from 
insanity.  There is no indication in the claims file that the 
Veteran experienced any pay disparity while on active service 
which allegedly prompted him to go AWOL.  The Veteran also 
has not presented or submitted any evidence demonstrating 
such disparity.  Further, despite the Veteran's subsequent 
assertions that he did not know that he would receive an 
other than honorable discharge in March 1976 after he had 
gone back to the Army and surrendered to military authorities 
following a long period of being AWOL, his contemporaneous 
service personnel records suggest that he voluntarily signed 
a request for discharge from active service after 
surrendering to military authorities knowing that he could 
face an other than honorable discharge which would bar him 
from receiving VA benefits.  The Veteran has not suggested 
that he was suffering from insanity at the time that he 
signed his discharge request or was advised by legal counsel 
as to the possible consequences of this request, including a 
bad conduct or other than honorable discharge from active 
service.  The Board also observes that, although the Veteran 
has reported that he never received a copy of his DD Form 214 
showing his other than honorable discharge, it was noted that 
the Veteran had requested a copy of this form at the time 
that it was issued.  There is no indication in the claims 
file that this form was not sent to the Veteran after it was 
issued or that he did not receive it.  Thus, the Board finds 
that the Veteran's lay statements concerning the 
circumstances surrounding his other than honorable discharge 
less credible than the contemporaneous service personnel 
records showing that he knew and was advised of the risks 
involved in requesting a discharge for the good of the 
service, including an other than honorable discharge, after 
he surrendered to military authorities following his longest 
period of being AWOL during active service.  The Veteran has 
not submitted or identified any evidence which indicates 
otherwise.

The appellant's discharge was based on a pattern of willful 
misconduct, as the RO concluded in May 2003.  The Board notes 
that "willful misconduct" is defined as "an act involving 
conscious wrongdoing or known prohibited action."  Willful 
misconduct also involves "deliberate or intentional 
wrongdoing."  See 38 C.F.R. § 3.1(n).  The evidence shows 
that the Veteran served without incident during his first 
period of active service between February 1968 and September 
1969, including during a tour of duty in Vietnam which lasted 
for 1 year and 9 days.  He received an honorable discharge 
for this period of active service.  The Veteran also served 
without incident for the first 2 1/2 years of his second and 
final continuous period of active service between October 13, 
1970, the date that he re-enlisted for the second time on 
active service, and June 12, 1972, when his first period of 
going AWOL began.  Because the appellant served without 
incident in the first period of active service between 
February 1968 and September 1969 and also between October 
1970 and June 1972, and because his actions in going AWOL on 
3 separate occasions beginning in June 1972 demonstrate a 
pattern of willful misconduct which prompted an other than 
honorable discharge, the Board finds that the appellant's 
other than honorable discharge in March 1976 was based on 
willful misconduct.  The Veteran's service personnel records 
show that he was dropped from the rolls as a deserter during 
his longest period of AWOL between October 24, 1972, to 
November 18, 1975.  See 38 C.F.R. § 3.12(c)(4).  

The Board also finds that, despite the Veteran's assertions 
that problems with his active duty pay imposed an undue 
economic burden on him and his family, forcing him to go AWOL 
for more than 180 days during active service, there are no 
compelling circumstances in this case which warranted the 
Veteran's prolonged absence from active service.  The Veteran 
has not submitted or identified any evidence demonstrating 
compelling circumstances sufficient to remove the bar to 
receiving VA benefits imposed by his other than honorable 
discharge from active service.  See 38 C.F.R. § 3.12(c)(6).  
Again, the Board notes that he served honorably between 
October 1970 and June 1972.  There is no indication in the 
claims file that the Veteran reported a pay disparity at any 
time prior to going AWOL in June 1972.  The Veteran has not 
identified or submitted any evidence (to include pay records) 
demonstrating that he experienced a pay disparity which could 
be not be resolved and prompted his decision to go AWOL for 
more than 180 days during active service.  The law and 
regulations are clear that an other than honorable discharge 
is a bar to VA benefits.  In summary, Board finds that the 
character of the appellant's other than honorable discharge 
for his continuous period of active service from October 13, 
1970, to March 23, 1976, is a bar to VA benefits based on 
that period of service.

Rating Reductions

The Veteran contends that the reduction from 50 percent to a 
10 percent rating effective January 1, 2010, for peripheral 
neuropathy of the right upper extremity was improper.  He 
also contends that the reduction from 40 percent to a 
10 percent rating effective January 1, 2010, for peripheral 
neuropathy of the left upper extremity was improper.  He 
specifically contends that the medical evidence does not show 
that his service-connected peripheral neuropathy in each of 
the upper extremities had improved.  Instead, he contends 
that these service-connected disabilities are not improved.

As noted above, in October 2006, the RO granted service 
connection for peripheral neuropathy of the right upper 
extremity and for peripheral neuropathy of the left upper 
extremity, assigning a 10 percent rating for each upper 
extremity effective May 20, 2005.  This decision was not 
appealed with respect to these claims and became final.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  In June 2008, 
the RO assigned a 50 percent rating for service-connected 
peripheral neuropathy of the right upper extremity effective 
November 8, 2007, and a 40 percent rating for service-
connected peripheral neuropathy of the left upper extremity 
effective November 8, 2007.  This decision also was not 
appealed and became final.  Id.

The Board notes that, under 38 C.F.R. § 3.103(b)(2), no award 
of compensation will be reduced unless the beneficiary is 
notified of such adverse action and has been provided a 
period of 60 days to submit evidence showing that the adverse 
action should not be taken.  38 C.F.R. § 3.103(b)(2) (2009).  

In this case, the RO notified the Veteran in the narrative 
for the April 2009 rating decision that it was taking adverse 
action by reducing the disability ratings assigned for 
service-connected peripheral neuropathy of the right upper 
extremity and for service-connected peripheral neuropathy of 
the left upper extremity.  It appears that the RO reduced 
this disability rating based on improvements in the Veteran's 
peripheral neuropathy in both upper extremities seen on VA 
and private treatment records.  The Veteran was given a 
period of 60 days to submit evidence showing that the 
disability rating should not be reduced.  He submitted such 
evidence which consisted of duplicate copies of certain of 
his VA outpatient treatment records.  He also appeared at an 
informal conference with a Decision Review Officer (DRO) at 
the RO to present evidence and argument on why the disability 
ratings for his service-connected peripheral neuropathy of 
the right upper extremity and for his service-connected 
peripheral neuropathy of the left upper extremity should not 
be reduced.  There is no indication in the claims file that 
the RO did not comply with the specific notice provisions 
applicable to rating reductions.  

The competent medical evidence also does not show that the 
Veteran is entitled to restoration of the 50 percent rating 
for his service-connected peripheral neuropathy of the right 
upper extremity or for the 40 percent rating for his service-
connected peripheral neuropathy of the left upper extremity 
prior to January 1, 2010.  Private outpatient treatment in 
November 2008 indicated that the Veteran's complaints 
included numbness and tingling in his upper extremities.  
Physical examination showed no abnormalities, asymmetries, or 
atrophy on visual inspection of the upper extremities.  
Sensation to light touch was altered and diminished in 
bilateral hands throughout the dorsum and palmar surfaces as 
well as the feet in a stocking and glove pattern.  The 
Veteran also had full strength (5/5) in his upper 
extremities.  

In a March 2009 addendum to a January 2009 VA examination 
report, a VA examiner reported that the Veteran's 
neurological examination had been normal.  Sensation of the 
bilateral upper extremities was abnormal on pin prick 
sensation due to neuralgia in the sciatic nerves.  No muscle 
wasting, muscle atrophy, or loss of fine motor control was 
seen in either upper extremity.  

On VA examination later in March 2009, the Veteran's 
complaints included numbness and tingling in the bilateral 
upper extremities since 2003.  He reported that his fingers 
felt "leathery" and he experienced shooting pains in his 
hands.  He reported that medication, which he took 3 times a 
day, "has helped him very minimally."  The VA examiner 
noted that the Veteran's 2007 EMG had shown electrodiagnostic 
evidence of moderate to severe peripheral neuropathy with 
superimposed bilateral right more than left moderate to 
severe median neuropathy.  Physical examination of the upper 
extremities showed light touch was impaired bilaterally, 
pinprick and vibration was diminished up to the wrists, and 
full motor strength in the upper extremities.  The 
impressions included peripheral neuropathy of the upper 
extremities, presently on medication.

On VA examination in May 2009, no relevant complaints were 
noted.  Physical examination showed no joint deformities, 
muscle wasting, edema, or varicosities in any of the 
Veteran's extremities.  Radial pulses were full and posterior 
pulses were full on each side.   The Veteran was right-hand 
dominant.  Sensation was diminished slightly to vibration and 
light toes in the toes and forefeet.  Vibration was 
diminished in the fingers although light touch was intact.  
The impressions included mild peripheral neuropathy with 
diminished sensation in the feet.  

The Board finds that the competent medical evidence shows 
that the Veteran's service-connected peripheral neuropathy in 
each of his upper extremities showed significant improvement 
from moderate to severe disability to, at worst, mild 
disability prior to January 1, 2010.  The Veteran's 
peripheral neuropathy was manifested by no more than 
diminished sensation in the upper extremities as seen on 
several VA examinations conducted during the appeal period.  
The Veteran has contended that a December 2007 
electromyograph (EMG) showed severe peripheral neuropathy in 
both of his upper extremities.  The Board acknowledges that 
this EMG showed moderate to severe peripheral neuropathy in 
the Veteran's bilateral upper extremities.  The Board also 
observes, however, that the Veteran's more recent treatment 
records (which formed the basis for the RO's ratings 
reductions) demonstrated significant improvement in his 
service-connected peripheral neuropathy in his upper 
extremities.  The Veteran's peripheral neuropathy has 
improved from being moderately to severely disabling to 
being, at worst, mildly disabling.  The Board notes that the 
criteria for a 10 percent rating under DC 8515 requires mild 
incomplete paralysis of the median nerve on either major 
(dominant) or minor (non-dominant) side.  A 40 percent rating 
under DC 8515 requires severe incomplete paralysis of the 
median nerve on the minor side.  And a 50 percent rating 
under DC 8515 requires severe incomplete paralysis of the 
median nerve on the major side.  See 38 C.F.R. § 4.124a, 
DC 8515.  The Veteran has not submitted or identified any 
evidence showing that his service-connected peripheral 
neuropathy currently is more than mildly disabling prior to 
January 1, 2010, in either of his upper extremities.  The 
Board finds that the RO complied with the notice provisions 
found in 38 C.F.R. § 3.103(b)(2) with respect to the rating 
reductions proposed and implemented for the Veteran's 
service-connected peripheral neuropathy of the bilateral 
upper extremities.  The Board also finds that the competent 
medical evidence shows that the Veteran's service-connected 
peripheral neuropathy demonstrated significant improvement 
during the appeal period.  This evidence shows that the 
Veteran's peripheral neuropathy is manifested by no more than 
mild disability in both of his upper extremities prior to 
January 1, 2010.  In summary, the Board finds that the rating 
reductions from 50 percent to a 10 percent rating effective 
January 1, 2010, for peripheral neuropathy of the right upper 
extremity and from 40 percent to a 10 percent rating 
effective January 1, 2010, for peripheral neuropathy of the 
left upper extremity were proper.  See 38 C.F.R. 
§ 3.103(b)(2) (2009).
 
Increased Ratings

The Veteran contends that his service-connected peripheral 
neuropathy of the right upper extremity and his service-
connected peripheral neuropathy of the left upper extremity 
are both more disabling than currently evaluated.  As 
discussed above, the objective medical evidence of record 
demonstrates that there has been significant improvement in 
the Veteran's service-connected peripheral neuropathy in both 
of his upper extremities.  The Veteran specifically contends 
that, despite objective evidence showing significant 
improvement in his peripheral neuropathy in both upper 
extremities, he has been informed by his VA treating 
physicians that these disabilities will not improve.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Veteran's service-connected peripheral neuropathy of the 
right upper extremity is evaluated as 50 percent disabling 
prior to January 1, 2010, by analogy to 38 C.F.R. § 4.124a, 
DC 8599-8515 (other diseases of the peripheral nerves-
paralysis of the median nerve).  The Veteran's service-
connected peripheral neuropathy of the left upper extremity 
is evaluated as 40 percent disabling prior to January 1, 
2010, by analogy to 38 C.F.R. § 4.124a, DC 8599-8515.  See 
38 C.F.R. § 4.124a, DC 8599-8515 (2009).  As outlined in the 
Introduction, the Veteran's increased rating claims for 
peripheral neuropathy of the right upper extremity and for 
peripheral neuropathy of the left upper extremity effective 
January 1, 2010, are being remanded to the RO/AMC.  The Board 
will address his entitlement to increased ratings prior to 
January 1, 2010.  Because the Veteran is right-handed, his 
right upper extremity is his major (or dominant) upper 
extremity.  

A 50 percent rating is assigned under DC 8515 for severe 
incomplete paralysis of the median nerve on the major 
(dominant) side.  A maximum 60 percent rating is assigned for 
complete paralysis of the median nerve on the minor (non-
dominant) side with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normal, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand), incomplete and 
defective pronation, absence of flexion of middle finger, an 
inability to make a fist, index and middle fingers remain 
extended, an inability to flex the distal phalanx of the 
thumb, defective opposition and abduction of the thumb at 
right angles to the palm, weakened wrist flexion, and pain 
with trophic disturbances.  A maximum 70 percent rating is 
assigned for complete paralysis of the median nerve on the 
major side.  Id.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 50 percent prior to January 1, 2010, for peripheral 
neuropathy of the right upper extremity.  As noted elsewhere, 
because the Veteran is right-handed, his right upper 
extremity is considered the major (dominant) upper extremity.  
The competent medical evidence shows that, prior to 
January 1, 2010, the Veteran's service-connected peripheral 
neuropathy of the right upper extremity was manifested by, at 
worst, severe incomplete paralysis of the median nerve.  This 
disability also showed significant improvement during the 
appeal period (as outlined above).  On VA electromyograph 
(EMG) in December 2007, it was noted that there was 
electrodiagnostic evidence of a moderate to severe peripheral 
neuropathy with a superimposed bilateral right greater than 
left moderate to severe median neuropathy.  Internal 
correspondence between RO personnel and a VA examiner 
included in the claims file indicates that, as of April 2008, 
the Veteran was unable to walk on a treadmill due to his 
peripheral neuropathy.  Following VA outpatient treatment in 
May 2008, it was noted that he had clear symptoms of diabetic 
neuropathy confirmed objectively by diminished light touch 
sensation in both feet.  The Veteran also had pain in his 
feet and hands "most of the time that does not resolve with 
rest."  

On private outpatient treatment in November 2008, the Veteran 
complained of approximately 5 years of progressively 
worsening numbness and tingling in the hands feet in a 
stocking and glove distribution.  Physical examination showed 
his bilateral upper extremities were scarred and had raised 
hard papules and warm, dry, and intact skin.  No 
abnormalities, asymmetries or atrophy was noted on visual 
inspection of the bilateral upper extremities.  Sensation to 
light touch was altered and diminished in the hands 
throughout the dorsum and palmar surfaces and in the feet 
"in a glove and stocking pattern."  The Veteran's strength 
was 5/5 in the bilateral upper extremities.  The private 
examiner stated that, given the Veteran's long history of 
diabetes and insulin dependence, this was the most likely 
etiology of his peripheral neuropathy.  This examiner also 
stated that the Veteran's peripheral neuropathy was "not 
expected to improve or resolve."  The assessment was a 
history and symptomatology consistent with peripheral 
neuropathy.

On VA examination in January 2009, the Veteran complained of 
flare-ups of pain associated with his peripheral neuropathy 
of the bilateral upper extremities.  He experienced flare-ups 
when walking, standing, and climbing.  These flare-ups 
occurred 3 times a day and were severe in intensity.  He also 
experienced tingling and burning of the skin and aching and 
throbbing while walking.  Physical examination showed 
neuralgia of the bilateral upper extremities most likely in 
the sciatic nerves but no muscle wasting, muscle atrophy, or 
loss of fine motor control.  The diagnoses included 
peripheral neuropathy of the bilateral upper extremities.

On VA examination in March 2009, the Veteran's complaints 
included numbness and tingling in his bilateral upper 
extremities since 2003.  He reported that his fingers felt 
"leathery" and experienced shooting pains in his hands.  
Physical examination showed sensation to light touch was 
impaired bilaterally and pinprick and vibration was 
diminished up to the wrists.  Motor strength was 5/5 in the 
upper extremities.  The impressions included peripheral 
neuropathy of the upper extremities.

On VA examination in May 2009, the Veteran's complaints 
included peripheral neuropathy plus pain in the feet and 
hands.  Physical examination showed no muscle wasting in the 
extremities, slightly diminished sensation to vibration and 
light touch in the toes and forefoot, and diminished 
sensation to vibration in the fingers although light touch 
was intact.  The diagnoses included mild peripheral 
neuropathy with diminished sensation in the feet.  

The Board notes that, prior to January 1, 2010, the Veteran's 
service-connected peripheral neuropathy of the right upper 
extremity was manifested by moderate to severe peripheral 
neuropathy with moderate to severe median neuropathy 
superimposed on top of that (as seen on December 2007 EMG).  
The Board finds that the Veteran's service-connected 
peripheral neuropathy of the right upper extremity was, at 
worst, severely disabling but not manifested by complete 
paralysis of the median nerve prior to January 1, 2010.  VA 
outpatient treatment in May 2008 confirmed that the Veteran 
experienced constant bilateral pain in his hands and feet 
which was not alleviated by rest.  The private examiner 
concluded in November 2008 that the Veteran's peripheral 
neuropathy was not going to improve or resolve.  There is no 
evidence in these records that the Veteran's service-
connected peripheral neuropathy of the right upper extremity 
was manifested by complete paralysis of the median nerve.  As 
noted in November 2008, there were no abnormalities, 
asymmetries or atrophy on visual inspection of the bilateral 
upper extremities.  The Veteran also had full strength in his 
upper extremities.  He has not identified or submitted any 
evidence showing that, prior to January 1, 2010, he 
experienced complete paralysis of the median nerve as a 
result of his service-connected peripheral neuropathy of the 
right upper extremity.  This disability also showed 
significant improvement during the appeal period (as outlined 
above).  In summary, the Board finds that the criteria for a 
disability rating greater than 50 percent prior to January 1, 
2010, for peripheral neuropathy of the right upper extremity 
are not met.  See 38 C.F.R. § 4.124a, DC 8599-8515 (2009).

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim for a disability 
rating greater than 40 percent prior to January 1, 2010, for 
peripheral neuropathy of the left upper extremity.  Because 
the Veteran is right-handed, his left upper extremity is 
considered the minor (non-dominant) upper extremity.  The 
competent medical evidence shows that, prior to January 1, 
2010, the Veteran's service-connected peripheral neuropathy 
of the left upper extremity was manifested by, at worst, 
severe incomplete paralysis of the median nerve but not 
complete paralysis of the median nerve.  VA EMG in December 
2007 confirmed the presence of severe peripheral neuropathy 
of the left upper extremity with severe median neuropathy 
superimposed on top of it.  Private evaluation in November 
2008 showed altered and diminished sensation to light touch 
in the hands throughout the dorsum and palmar surfaces and in 
the feet.  As noted, the private examiner who saw the Veteran 
in November 2008 concluded that his peripheral neuropathy 
would not show improvement.  Neuralgia was found in the 
Veteran's left upper extremity on VA examination in January 
2009.  The Veteran has not identified or submitted any 
evidence showing that, prior to January 1, 2010, he 
experienced complete paralysis of the median nerve as a 
result of his service-connected peripheral neuropathy of the 
left upper extremity.  This disability also showed 
significant improvement during the appeal period (as outlined 
above).  In summary, the Board finds that the criteria for a 
disability rating greater than 40 percent prior to January 1, 
2010, for peripheral neuropathy of the left upper extremity 
are not met.  See 38 C.F.R. § 4.124a, DC 8599-8515 (2009).

Dismissal of TDIU Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  As noted in the Introduction, 
in a March 2010 rating decision, the RO granted the Veteran's 
claim of entitlement to a TDIU effective January 1, 2010.  
Because the Veteran's TDIU claim has been granted by the RO, 
there remain no allegations of specific error of fact or law 
for appellate consideration with respect to this claim.  The 
Board does not have jurisdiction to review the appeal on this 
matter and the issue of entitlement to a TDIU is dismissed.


ORDER

The appellant's other than honorable discharge for his 
service from October 13, 1970, to March 23, 1976, is a bar to 
VA benefits based on that period of service.

Entitlement to a disability rating greater than 50 percent 
prior to January 1, 2010, for peripheral neuropathy of the 
right upper extremity is denied.

The rating reduction from 50 percent to 10 percent effective 
January 1, 2010, for peripheral neuropathy of the of the 
right upper extremity was warranted.

Entitlement to a disability rating greater than 40 percent 
prior to January 1, 2010, for peripheral neuropathy of the 
left upper extremity is denied.

The rating reduction from 40 percent to 10 percent effective 
January 1, 2010, for peripheral neuropathy of the of the left 
upper extremity was warranted.

The appeal with respect to entitlement to TDIU is dismissed.


REMAND

The Veteran has contended that he incurred bilateral hearing 
loss, including as secondary to his service-connected 
diabetes mellitus.  The competent medical evidence shows that 
the Veteran experienced bilateral hearing loss prior to his 
entry on to active service in February 1968.  This disability 
did not increase in severity during active service.  The 
Veteran also was diagnosed as having bilateral high frequency 
sensorineural hearing loss following VA examinations in 
October 2002.  Unfortunately, however, the medical evidence 
of record has not addressed the Veteran's contention that his 
service-connected diabetes mellitus caused or aggravated his 
current bilateral hearing loss.  Thus, on remand, the Veteran 
should be scheduled for appropriate VA examination which 
addresses the issue of service connection for bilateral 
hearing loss, including as secondary to service-connected 
diabetes mellitus.

The Veteran also has contended that his service-connected 
peripheral neuropathy of the bilateral upper extremities is 
more disabling than currently evaluated.  He specifically 
contended on his February 2010 VA Form 9 (substantive appeal) 
that his service-connected peripheral neuropathy has worsened 
since his most recent VA examination.  As discussed above, 
the Board has found that the Veteran is not entitled to 
increased ratings for his service-connected peripheral 
neuropathy in each of his upper extremities prior to 
January 1, 2010.  The Board also has found that the rating 
reductions proposed and implemented on his service-connected 
peripheral neuropathy in each of his upper extremities were 
proper.  Accordingly, on remand, the Veteran also should be 
scheduled for appropriate VA examination which addresses the 
current nature and severity of his service-connected 
peripheral neuropathy in each of his upper extremities.

It appears that there may be Social Security Administration 
(SSA) records relevant to the Veteran's increased rating 
claims for peripheral neuropathy of the bilateral upper 
extremities effective January 1, 2010, and for diabetes 
mellitus which have not yet been obtained by VA.  In 
September 2008, SSA requested that VA provide the Veteran's 
medical records dated from January 1, 2006.  SSA indicated 
that the requested records were related to the Veteran's 
medical treatment for peripheral neuropathy and for diabetes 
mellitus.  VA responded in December 2008 and sent SSA copies 
of the Veteran's VA outpatient treatment records dated from 
January 1, 2006.  The Board notes that VA has a duty to 
obtain SSA records when it has actual notice that the Veteran 
is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  It is not clear from a review of the claims 
file whether the Veteran actually is in receipt of SSA 
benefits and, if so, which disabilities formed the basis for 
any SSA disability benefits decision.  Neither the Veteran 
nor his service representative have contended that he is 
receiving SSA disability benefits or that these records 
potentially are relevant to any of the claims currently on 
appeal.  In any event, the Board finds that on remand, the 
AMC/RO must contact SSA and request the Veteran's complete 
SSA records, including any administrative decision(s) on his 
application for SSA disability benefits and all underlying 
medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request that 
SSA provide the Veteran's complete 
SSA records, including any 
administrative decision(s) on his 
application for SSA disability 
benefits and all underlying medical 
records.  A copy of any request(s) to 
SSA for these records, and any 
response from SSA, including any 
records provided, should be included 
in the claims file.

2.  Then, schedule the Veteran for 
appropriate VA examination(s) to 
determine the nature and etiology of 
his bilateral hearing loss, including 
as secondary to service-connected 
diabetes mellitus, and the current 
nature and severity of his service-
connected peripheral neuropathy of 
the bilateral upper extremities 
effective January 1, 2010, and his 
service-connected diabetes mellitus.

For bilateral hearing loss, including 
as secondary to service-connected 
diabetes mellitus, the claims file 
must be provided to the examiner(s) 
for review.  Based on a review of the 
claims file and the results of the 
Veteran's physical examination, the 
examiner(s) should be asked to opine 
whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's 
bilateral hearing loss was caused or 
aggravated by active service or any 
incident of such service, including 
as secondary to his service-connected 
diabetes mellitus.  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the 
requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

For the service-connected peripheral 
neuropathy of the upper extremities 
effective January 1, 2010, the 
examiner(s) is asked to determine 
whether the Veteran has experienced 
moderate or severe incomplete 
paralysis of the median nerve or 
complete paralysis of the median 
nerve in each of the upper 
extremities since January 1, 2010.  
Any indicated tests should be 
performed.

For the service-connected diabetes 
mellitus, the examiner(s) is asked to 
opine whether this disability 
requires insulin, a restricted diet, 
and regulation of activities.  Any 
indicated tests should be performed.  
Any episodes of ketoacidosis or 
hypoglycemic reactions also should be 
noted along with the frequency of 
these episodes, if present.

3.  Review the VA examination 
report(s) after completion to ensure 
that all questions asked of the 
examiner(s) were answered to the 
extent possible.  If they were not, 
return the claims folder to the 
examiner(s) and request that the 
questions be answered so that the 
report is adequate for rating 
purposes.

4.  Thereafter, readjudicate the 
claims of service connection for 
bilateral hearing loss, including as 
secondary to service-connected 
diabetes mellitus, for disability 
ratings greater than 10 percent for 
peripheral neuropathy of the right 
upper extremity and for peripheral 
neuropathy of the left upper 
extremity effective January 1, 2010, 
and for a disability rating greater 
than 20 percent for diabetes 
mellitus.  If the benefits sought on 
appeal remain denied, the appellant 
and his service representative should 
be provided a supplemental statement 
of the case.  An appropriate period 
of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


